REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Bienstock. (US 2006/0075033 A1) generally discloses a method to enhance electronic messaging by enabling a user to select multimedia content from a content provider for delivery to an intended recipient, the method comprising: receiving, by a computing system  a selection of one or more multimedia content items from a device of the user creating, by the computing system, a multimedia message using the  selection: receiving, by the computing system from the device of the user,  a request to deliver  the multimedia message to the intended recipient, and in view of Pasoi et al. (US 9483529B1) further teaches the request indicates a first service provider of a plurality of service providers; the plurality of service providers include one or more social media service providers. the first service provider is a first social media service provider of the one or more social media service providers, and the intended recipient has an account at the first social media service provider; sending electronically the multimedia message to the intended recipient via the first social media service provider at which the intended recipient has the account for provision to a device of the intended recipient.

The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	the multimedia message comprises the selection of the one or more multimedia content items or a representation of the selection of the one or more multimedia content items. wherein the selection of the one or more multimedia content items is stored at a server accessible by the content provider, and wherein the representation of the 
In addition to the art cited in the previous office action, the following art was also
considered:
i.  Block Patent. No.: 7653690. Teaches A method and an apparatus for communicating with electronic postcards include a server for processing electronic postcards. Input sites remote from the server are selected based upon exposure to significant numbers of business travelers and tourists and provided with input devices. A verified communication link is established between the input devices and the server. A sender generated postcard request received at one of the input devices including an addressee e-mail address (38), a sender message (36) and a scene selection (33) transmits an electronic postcard (30) to the addressee.
ii. Burkholder  et al., Pub. No: 207/0038717A1: teaches the aspect of a customizable system for email and distributed rich media creation, management, and delivery is disclosed. The system includes: an email management server, web-animation and interface-enabled campaign sender device, and one or more recipient devices connected to the sender device and the email management server via a data communications network. The email management server is operatively connected to a mass storage device. The web-animation and interface-enabled campaign sender device enables a sender to create and send web-animation and interface-enabled campaign in conjunction with the email management server.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179